       Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 1 of 19



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 COTTONWOOD ENVIRONMENTAL
 LAW CENTER, MONTANA RIVERS,                             2:20-cv-00028-BU-BMM
 and GALLATIN WILDLIFE
 ASSOCIATION,
                                                                   ORDER
                     Plaintiffs,

       vs.

 RON EDWARDS, in his official
 capacity as Manager of the Big Sky Water
 and Sewer District; and BIG SKY
 WATER AND SEWER DISTRICT,

                    Defendants.




                                   INTRODUCTION

      Cottonwood Environmental Law Center, Montana Rivers, and Gallatin

Wildlife Association (“Plaintiffs”) brought this action against Ron Edwards in his

official capacity as Manager of the Big Sky and Sewer District and Big Sky Water

and Sewer District (collectively, “Big Sky District”). Plaintiffs allege that Big Sky

District violated the Clean Water Act (“CWA”) when they discharged pollutants

into the West Fork of the Gallatin River without a National Pollutant Discharge

Elimination System (NPDES) permit. (Doc. 8). Plaintiffs filed a Motion for
       Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 2 of 19



Preliminary Injunction on February 3, 2021. (Doc. 21). The Court held a hearing

on the motion on March 16, 2021. (Doc. 33).

                                 BACKGROUND

                               Statutory Background

      Congress enacted the CWA “to restore and maintain the chemical, physical,

and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). To

accomplish that goal, Congress prohibited the “addition” of any pollutant from a

“point source” to “navigable waters” without a NPDES permit. Id. § 1311(a). The

CWA authorizes the Administrator of the U.S. Environmental Protection Agency

(“EPA”) or a delegated state agency to issue a NPDES permit to an entity that

seeks to discharge pollution into navigable waters. See EPA v. California ex rel.

State Water Resources Control Bd., 426 U.S. 200, 202–03 (1976); Milwaukee v.

Illinois, 451 U.S. 304, 310–311 (1981). EPA authorized the Montana Department

of Environmental Quality (“MT DEQ”) to run its own discharge permit system,

known as the Montana Pollutant Discharge Elimination System (“MPDES”).

      The CWA discharge prohibition operates primarily through a series of

definitions. The CWA defines “pollutant” broadly to include any solid waste,

sewage, incinerator residue, heat, discarded equipment, sand, as well as industrial,

municipal, and agricultural waste. 33 U.S.C. § 1362(6). It further defines a “point

source” as “any discernible, confined and discrete conveyance . . . from which


                                             2
       Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 3 of 19



pollutants are or may be discharged,” including, for example, any “pipe, ditch,

channel, tunnel, conduit” or “well.” Id. § 1362(14). The CWA defines “discharge

of a pollutant” as “any addition of any pollutant to navigable waters from any point

source.” § 1362 (12). Finally, the CWA defines “navigable waters” to encompass

the oft-evasive “waters of the United States.” Id. § 1362(7).

      Congress provided citizen plaintiffs with the opportunity to enforce the

CWA. Id. § 1365. CWA citizen plaintiffs must notify defendants and the relevant

federal and state agencies of their intent to sue at least 60 days before filing suit. 33

U.S.C. § 1365(b)(1)(A). “The notice requirement and the 60-day delay are

intended to give government regulators an opportunity to take action, and to give

alleged violators an opportunity to comply with the [CWA].” San Francisco

Baykeeper v. Tosco Corp., 309 F.3d 1153, 1157 (9th Cir. 2002). A court lacks

subject matter jurisdiction over the citizen suit where a plaintiff fails to provide

adequate notice and must dismiss the action. Nat. Resources Def. Council v. Sw.

Marine, Inc., 236 F.3d 985, 995 (9th Cir. 2000).

                                 Factual Background

      Big Sky District provides wastewater and sewer services for the resort

community at Big Sky, Montana. Big Sky District’s service area encompasses over

6,000 acres and includes single-family residences, condominiums and townhouses,

hotels, restaurants, and commercial centers. Big Sky District collects water from


                                               3
       Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 4 of 19



district water users for treatment at its Water Resources Recovery Facility

(“WRRF”). Big Sky District first constructed a water treatment facility to process

wastewater in the 1970s.

      The current WRRF began operations in 1996. The Big Sky community—and

therefore the Big Sky District’s user base—has grown significantly in recent years.

Big Sky District upgraded the WRRF in 2004 to increase its treatment capacity.

MT DEQ noted, however, that the WRRF “is at capacity and does not allow the

District to produce reclaimed effluent of the quality needed for reuse activities.”

(Doc. 23-1 at 3). MT DEQ further opined that the WRRF is “pushed to the limit

during wet-weather and spring run-off conditions . . . resulting in elevated

nitrogen, biological oxygen demand and total suspended solids leaving the

treatment facility.” (Doc. 23-1 at 2–3). Big Sky District recently began the process

to build a new treatment center. That process remains in early stages.

      The WRRF treatment process removes debris and grit, treats nitrogen

through aerobic and anaerobic conditioning, filters the water, and finally disinfects

the water. Big Sky District stores the resulting treated effluent in lined holding

ponds at the WRRF. Big Sky District disposes of all its treated effluent through

irrigation—primarily by irrigating the neighboring Meadow Village Golf Course

during the summer months.




                                              4
       Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 5 of 19



      Although wastewater goes through a significant treatment process at the

WRRF, the treated effluent retains many pollutants, including nitrogen. Excess

nitrogen causes algae blooms in rivers and streams that can harm aquatic animal

and plant life. Big Sky District and MT DEQ developed a Nutrient Management

Plan (“NMP”) that governs irrigation of the Meadow Village Golf Course to

ensure that the turf grass and plants along the course take up any nitrogen delivered

through irrigation. (Doc. 22-1 at 11–12, 16, 25). The NMP’s goal remains to

prevent excess nitrogen and other nutrients from leaching into the groundwater and

migrating into surface waters. (Doc. 22-1 at 11, 16, 25). Boyne U.S.A., Inc.

(“Boyne”), the Meadow Village Golf Course owner and operator, is not a party to

the NMP. Rather, Big Sky District solely controls the quality, quantity, and timing

of effluent used in irrigation in compliance with the NMP. Big Sky District also

tracks compliance with the NMP through its operation of lysimeters to monitor

nutrient levels on the Meadow Village Golf Course. (Doc. 22-1 at 19–21).

      Plaintiffs allege that Big Sky District over-irrigated the Meadow Valley Golf

Course, and that nitrogen and other pollutants flowed downhill and leached into the

groundwater. This groundwater naturally sits in aquifers beneath Big Sky District’s

lined holding ponds. The groundwater in these aquifers is hydrologically connected

to the West Fork of the Gallatin River. If the groundwater level rises too high, the

groundwater would “float” the holding pond liner. This floating of the holding

                                             5
       Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 6 of 19



pond liner, in turn, would lead to effluent spillover from the holding pond. Big Sky

District diverts groundwater under its holding ponds into the West Fork of the

Gallatin River using an underdrain pipe system to prevent such spillover.

      The West Fork of the Gallatin River flows alongside the WRRF, the treated

effluent holding ponds, and the Meadow Village Golf Course. In 2010, MT DEQ

placed the West Fork of the Gallatin River on its CWA Section 303(d) list of water

quality impaired streams. (Doc. 23-3 at 76 (citing 33 U.S.C. § 1313(d))). To

address the water quality issue, in 2010, MT DEQ published a Total Maximum

Daily Load (“TMDL”) and corresponding water quality improvement plan to

clarify the maximum amount of nitrogen that the West Fork of the Gallatin River

could receive and still meet state water quality standards. (Doc. 23-3 at 76–79).

MT DEQ observed that nitrogen levels in the West Fork of the Gallatin River

already exceed that maximum quantity, and that river nitrogen originates from

sources including “improper management of land-applied effluent.” (Doc. 23-3 at

83–86).

      Plaintiffs allege that Big Sky District must seek a NPDES permit for the

discharge of nitrogen originating in its holding ponds and entering the West Fork

of the Gallatin River via the underdrain pipe system. The West Fork of the Gallatin

River represents a navigable water. Big Sky District does not currently hold a

NPDES permit to discharge pollutants to the West Fork of the Gallatin River.

                                             6
        Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 7 of 19



Plaintiffs’ allegations present two questions: whether pollutants originating from

the holding ponds reach the West Fork of the Gallatin River, and whether that path

represents a discharge of pollutants to a navigable water in violation of the CWA.

                                    Legal Standard

      The issuance of a preliminary injunction represents an extraordinary remedy

that should not be awarded as a matter of right, but only “upon a clear showing that

the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 22 (2008). A plaintiff who seeks a preliminary injunction or temporary

restraining order must establish four elements: 1) that it likely will succeed on the

merits; 2) that it likely will to suffer irreparable harm in the absence of preliminary

relief; 3) that the balance of equities tips in its favor; and 4) that an injunction will

serve the public interest. See id. at 20. Courts in the Ninth Circuit apply a sliding

scale approach to preliminary relief. See All. for the Wild Rockies v. Cottrell, 632

F.3d 1127, 1131 (9th Cir. 2011).

      The reviewing court must balance the elements “so that a stronger showing

of one element may offset a weaker showing of another.” Id. Even “serious

questions going to the merits and a balance of hardships that tips sharply towards

the plaintiff can support issuance of a preliminary injunction, so long as the

plaintiff also shows that there is a likelihood of irreparable injury and that the

injunction is in the public interest.” Id. at 1135.


                                                7
            Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 8 of 19



                                          ANALYSIS

I.      Preliminary Injunction Analysis

           Plaintiffs allege that Big Sky District violated the CWA when it discharged

     pollutants from its holding ponds via the underdrain pipe system into the West

     Fork of the Gallatin River without a NPDES permit. Plaintiffs seeks a preliminary

     injunction that would require Big Sky District to take the following actions: 1) stop

     connecting any new sewer lines to the district sewer system; 2) cease irrigating the

     Meadow Village Golf Course on days not approved by MT DEQ; 3) cease

     irrigating the Meadow Village Golf Course with treated effluent that exceeds a

     nitrogen concentration of 10 mg/l; and 4) publish daily the nitrogen concentration

     of wastewater that is used to irrigate the golf course. (Docs. 22 & 28).

               Success on the Merits

           Big Sky District argues that Plaintiffs remain unlikely to succeed on the

     merits. Big Sky District makes two arguments in particular: 1) that the Court lacks

     subject matter jurisdiction because Plaintiffs failed to provide adequate notice of

     suit under the CWA; and 2) that Plaintiffs failed to allege a valid CWA violation.

     The Court addresses each argument in turn.

                      Lack of Subject Matter Jurisdiction

           The CWA requires citizen plaintiffs to notify defendants and the relevant

     federal and state agencies of their intent to sue at least 60 days before filing suit. 33


                                                    8
        Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 9 of 19



U.S.C. § 1365(b)(1)(A). “The notice requirement and the 60-day delay are

intended to give government regulators an opportunity to take action, and to give

alleged violators an opportunity to comply with the [CWA].” San Francisco

Baykeeper, 309 F.3d at 1157. A court lacks subject matter jurisdiction where a

plaintiff fails to provide adequate notice to a potential defendant and to the relevant

regulatory bodies. Nat. Resources Def. Council, 236 F.3d at 995.

      EPA’s regulations clarify that notice must include “sufficient information to

permit the recipient to identify . . . the activity alleged to constitute a violation.” 40

C.F.R. § 135.3(a). A plaintiff must describe alleged violations of the CWA with

“reasonable specificity.” San Francisco Baykeeper, 309 F.3d at 1158. Proper

notice need not perfectly describe the violation, but rather must adequately provide

“information that allow[s] the defendant to identify and address the alleged

violations, considering defendant’s superior access to information about its own

activities.” Puget Soundkeeper Alliance v. Cruise Terminals of America, 216 F.

Supp. 3d 1198, 1210 n.7 (W.D. Wash. 2015) (quoting Klamath Siskiyou Wildlands

Center v. MacWhorter, 797 F.3d 645, 651 (9th Cir. 2015)).

      Plaintiffs sent its notice of intent to sue to Big Sky District, EPA, and MT

DEQ on April 22, 2020. (Doc. 26-2). Plaintiffs’ 60-day notice alleged that the

WWRF holding ponds are “illegally discharging waste water into the West Fork of

the Gallatin River without a permit.” (Doc. 26-2 at 7). The letter included an image

                                                9
       Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 10 of 19



of the hill face where the Big Sky District’s underdrain pipe system releases

groundwater into the West Fork of the Gallatin River. (Doc. 26-2 at 5). Plaintiffs

sent additionally a supplemental notice of intent to sue on June 9, 2020. (Doc. 26-2

at 11). The supplemental notice included another image of the same underdrain

pipe system, related seepage, results from water quality sample tests, as well as an

indication on a map where Plaintiffs collected those samples. (Doc. 26-2 at 14–18).

      Plaintiffs alleged that pollutants from the holding ponds reached the West

Fork of the Gallatin River via the underdrain pipe system. Big Sky District retained

significant knowledge of the hydrology of the area through its development of a

NMP with MT DEQ that specifically centered on the potential seepage of nutrients

from golf course irrigation into the groundwater and the West Fork of the Gallatin

River. (Doc. 22-1 at 11–25). Big Sky District deployed water from its effluent

ponds for irrigation use, controlled the quality and quantity of irrigation water,

tracked nutrient uptake with lysimeters, and controlled and maintained the pipe

diverting groundwater to the West Fork of the Gallatin River pictured in Plaintiffs’

letters. Plaintiffs lacked knowledge of the precise hydrological path of pollutants

from the holding ponds to the underdrain pipe system. Plaintiffs provided adequate

information, however, to put Big Sky District on notice of its alleged violation

based on its superior access to information regarding the hydrology of the area. See

Puget Soundkeeper Alliance, 216 F. Supp. 3d at 1210 n.7 (quoting Klamath

                                             10
         Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 11 of 19



Siskiyou Wildlands Center, 797 F.3d at 651). Plaintiffs satisfied the CWA notice

requirements. See San Francisco BayKeeper, 309 F.3d at 1158.

                  Alleged CWA Violation

         The CWA prohibits the “addition” of any pollutant from a “point source” to

“navigable waters” without a NPDES permit. 33 U.S.C. § 1311(a). Plaintiffs

presents several theories in support of its allegation that Big Sky District

discharged pollutants from its holding ponds into the West Fork of the Gallatin

River.

         Plaintiffs first argue that the mere movement of the nitrogen and other

pollutants through the underdrain pipe violates the CWA. Plaintiffs cite precedent

indicating that “a point source need not be the original source of the pollutant; it

need only convey the pollutant to ‘navigable waters’” S. Fla. Water Mgmt. Dist. v.

Miccosukee Tribe of Indians, 541 U.S. 95, 105 (2004). Plaintiffs fail to recognize,

however, that this precedent requires a showing that such a conveying point source

must connect two otherwise unconnected water bodies. See id. at 112 (remanding

for a finding whether the two water bodies at issue are “meaningfully distinct water

bodies”). The parties agree that the groundwater and the West Fork of the Gallatin

River represent a hydrologically connected water body. It remains unclear from the

factual record that the mere conveyance of pollutants from one part of this

interconnected system to another would violate the CWA.


                                              11
       Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 12 of 19



      Plaintiffs next argue that the groundwater discharged from the pipe itself

constitutes a pollutant. Plaintiffs raise precedent indicating that groundwater itself

constitutes a pollutant. See N. Plains Res. Council v. Fid. Expl. & Dev. Co., 325

F.3d 1155, 1160 (9th Cir. 2003). Plaintiffs fail to recognize, however, that this

precedent relied on the classification of groundwater as a pollutant because the

groundwater constituted “industrial waste”—a useless byproduct of the coal bed

methane extraction process. See id. at 1160–61. It remains unclear from the factual

record that Big Sky District’s diversion of hydrologically connected groundwater

to the West Fork of the Gallatin River to prevent its pond liners from floating

would constitute a similarly useless byproduct of an industrial process.

      The U.S. Supreme Court’s recent decision in Cty. of Maui, Hawaii v. Hawaii

Wildlife Fund provides the most likely legal theory applicable to this case. 140 S.

Ct. 1462 (2020). Plaintiffs argue that Big Sky District discharges pollutants from

its holding ponds into the West Fork of the Gallatin River. The hydrology of the

system at issue does not support a direct discharge theory—rather, the pollutants

allegedly move along the following path: from the ponds, to the golf course, to the

groundwater, and then to the West Fork of the Gallatin River. The Supreme Court

concluded that the CWA prohibits the indirect discharge of pollutants to surface

waters without a NPDES permit if the indirect discharge represents “the functional

equivalent of a direct discharge.” Id. at 1476 (emphasis in original).

                                             12
       Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 13 of 19



      The functional equivalent analysis requires a fact-intensive inquiry of the

discharge at issue. The Supreme Court provided a set of principles for courts

engaging in functional equivalent analysis. See id. at 1477 (comparing such

decisions to the development of common law). The Supreme Court articulated a

non-exclusive list of seven factors for courts to apply in determining whether an

indirect discharge is the “functional equivalent” of a direct discharge:

             (1) transit time, (2) distance traveled, (3) the nature of the
             material through which the pollutant travels, (4) the extent
             to which the pollutant is diluted or chemically changed as
             it travels, (5) the amount of pollutant entering the
             navigable waters relative to the amount of the pollutant
             that leaves the point source, (6) the manner by or area in
             which the pollutant enters the navigable waters, (7) the
             degree to which the pollution (at that point) has maintained
             its specific identity.

Id. at 1476–77. The Supreme Court further advised that “[d]ecisions should not

create serious risks . . . of creating loopholes that undermine the [CWA’s] basic

federal regulatory objectives.” Id. at 1477.

      At a basic level, “[w]hether pollutants that arrive at navigable waters after

traveling through groundwater are ‘from’ a point source depends upon how similar

to (or different from) the particular discharge is to a direct discharge.” Id. at 1476.

Plaintiffs’ allegations then raise two questions: whether pollutants originating from

the holding ponds reach the West Fork of the Gallatin River; and whether that path




                                               13
       Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 14 of 19



represents the functional equivalent of a direct discharge of pollutants to a

navigable water in violation of the CWA.

      It appears unlikely that Plaintiffs’ claims will succeed based on the record

presented. The plaintiffs in Maui presented scientific research in the form of tracer

dye studies that showed the path of pollutants from wells used to dispose of treated

effluent, through groundwater, and into the Pacific Ocean. Hawai‘i Wildlife Fund

v. Cty. of Maui, 886 F.3d 737, 742–43 (9th Cir. 2018), vacated and remanded sub

nom. Cty. of Maui, Hawaii v. Hawaii Wildlife Fund, 140 S. Ct. 1462, (2020).

Plaintiffs present evidence of elevated nitrogen in the West Fork of the Gallatin

River. The origins of that nitrogen remain unclear from the record presented.

      Plaintiffs’ strongest evidence of the hydrological path of pollutants arises

from a combination of the TMDL and NMP. The NMP seeks to prevent excess

nitrogen and other nutrients from leaching into the groundwater and migrating into

surface waters. (Doc. 22-1 at 11, 16, 25). This stated goal and its accompanying

research provides evidence of the hydrological path from the holding ponds, to

irrigation of the golf course, to the groundwater, and finally to the West Fork of the

Gallatin River.

      The TMDL presents multiple scientific studies that indicated nitrogen in the

West Fork of the Gallatin River originated from treated effluent. (Doc. 23-3 at

111–12). For example, Montana State University researchers “used land-

                                             14
       Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 15 of 19



application data (volumes and concentrations of wastewater applied to the golf

course) . . . to model soluble nitrogen [] loading to the subsurface” and the river.

(Doc. 23-3 at 111–12). Researchers using those models estimated that “nitrogen

export from wastewater effluent sources account[] for 61% of instream [nitrogen]

load in the West Fork Gallatin River.” (Doc. 23-3 at 111–12 (citing Kristin K.

Gardner, et al., Quantifying watershed sensitivity to spatially variable N loading

and the relative importance of watershed N retention mechanisms, Water

Resources Research (2011))). In other studies, Montana State University

researchers “utilized isotopic analysis of water quality samples to further evaluate

wastewater loading to the stream.” (Doc. 23-3 at 101). This technique allowed

researchers to distinguish wastewater nitrogen sources from other nitrogen sources.

(Doc. 23-3 at 112). Researchers using those methods estimated that wastewater

nitrogen contributed to 85% of the instream nitrogen load in summer, and 68% of

the nitrogen load in the winter. (Doc. 23-3 at 112 (citing Kristin K. Gardner, et al.,

Seasonality in spatial variability and influence of land use/land cover and

watershed characteristics on stream water nitrate concentrations in a developing

watershed in the Rocky Mountain West, Water Resources Research (2009))).

      MT DEQ and Big Sky District implemented the NMP in April 2012 to

prevent nutrients from reaching the West Fork of the Gallatin River. The studies

presented in the TMDL use data from the late 1990s to the mid-2000s—well

                                             15
      Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 16 of 19



before implementation of the NMP. Plaintiffs have presented samples that show

elevated nitrogen in the West Fork of the Gallatin River and around the alleged

discharge point. Those samples in isolation do not provide evidence for the source

of nitrogen in the groundwater at issue. The samples further fail to provide the kind

of time, distance, and dilution data that the Court would require for its Maui

inquiry. As a result, serious questions remain regarding Plaintiffs’ success on the

merits.

          Irreparable Harm

      A court may grant a preliminary injunction or temporary restraining order to

preserve the status quo pending final determination of an action. See Textile

Unlimited, Inc. v. A. BMH & Co., 240 F.3d 781, 786 (9th Cir. 2001). In

environmental cases, a preliminary injunction can prevent the destruction of

natural resources while the case proceeds. See, e.g., Indigenous Env’t Network v.

U.S. Dep’t of State, 347 F. Supp. 3d 561, 591 (D. Mont. 2018) (enjoining the

construction of the Keystone XL pipeline border-crossing), order amended and

supplemented, 369 F. Supp. 3d 1045 (D. Mont. 2018), and appeal dismissed and

remanded sub nom. Indigenous Env’t Network v. U.S. Dep’t of State, No. 18-

36068, 2019 WL 2542756 (9th Cir. June 6, 2019); Sierra Club v. United States

Forest Serv., 843 F.2d 1190 (9th Cir. 1988) (finding an injunction should have

been granted to prevent logging of giant sequoia redwood forests because the U.S.


                                            16
       Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 17 of 19



Forest Service failed to complete required environmental analysis); Tenn. Valley

Auth. v. Hill, 437 U.S. 153 (1978) (affirming an order enjoining operation of a dam

that would have eradicated the endangered snail darter).

      Plaintiffs argue that an injunction proves necessary to prevent harm to the

waters of the West Fork of the Gallatin River. (Doc. 22 at 14–15). Plaintiffs

specifically point to the potential for algal blooms that will impact organization

members who retain aesthetic, conservation, and recreation interests in those

waters. (Doc. 22 at 14–15). Big Sky District argues that such harms do not

represent the kinds of irreparable environmental harms generally contemplated

when a court issues an injunction. (Doc. 26 at 22–24). Big Sky District notes that it

has irrigated the Meadow Village Golf Course using treated effluent with MT DEQ

approval since the 1970s. (Doc. 26 at 22–24). At argument, Big Sky District

represented that irrigation would not commence until May at the earliest.

      The irreparable harm factor weighs slightly against Plaintiffs, particularly

considering the factual uncertainty of whether pollutants from the WRRF holdings

ponds reach the West Fork of the Gallatin River. Plaintiffs provide the kind of

member impact statements useful for standing analysis. Those statements fail to

point to the kinds of irreparable harms, however, that would warrant the

“extraordinary and drastic remedy” of injunctive relief. Villegas Lopez v. Brewer,

680 F.3d 1068, 1072 (9th Cir. 2012), 680 F.3d at 1072; see also Winter, 555 U.S.

                                             17
       Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 18 of 19



at 22. Plaintiffs fail to present the irreparable harms that would remain at the West

Fork of the Gallatin River after alleged pollutants wash away.

          Balance of Equities and Public Interest

       The balance of the equities and public interest prongs present nearly

identical analysis in this case. Big Sky District asserts that a preliminary injunction

would disable its ability to treat wastewater from the Big Sky community because

it could not dispose of its treated effluent. (Doc. 26 at 25–26). Big Sky District

argues, in part, that “the public has a strong interest in the District maintaining a

functional wastewater treatment and sewage system.” (Doc. 26 at 26). Plaintiffs

respond that the public retains a strong interest in preserving the water quality of

the West Fork of the Gallatin River. (Doc. 28 at 14–17). Plaintiffs further argue

that the current water treatment plant is “dysfunctional . . . and poses a risk to the

surface water.” (Doc. 28 at 15). The balance of equities and public interest prongs

fail to tip the scales in either direction.

          Weighing the Factors

       A preliminary injunction represents an extraordinary remedy, that should not

be awarded as a matter of right, but only “upon a clear showing that the plaintiff is

entitled to such relief.” Winter, 555 U.S. at 22. A preliminary injunction proves

inappropriate based on the record before the Court. Serious questions remain

regarding the success of Plaintiffs’ case. Plaintiffs fail to show irreparable injury.


                                              18
      Case 2:20-cv-00028-BMM Document 35 Filed 03/23/21 Page 19 of 19



And the balance of equities and public interest prove inconclusive. The Court will

deny Plaintiffs’ Motion for Preliminary Injunction. (Doc. 21).

                                     ORDER

      Accordingly, IT IS ORDERED that:

          Plaintiff’s Motion for Preliminary Injunction (Doc. 21) is DENIED.

      Dated the 23rd day of March, 2021.




                                           19
